Case 1:09-ci-00723-LAK Document 192 Filed o4/os/21. 2

ia)

{>

ae
om

oO
as
Mh
F u

JOSE MOSQUERA PRADO

REEVES COUNTY DETENTION CENTER 182
P.O.BOX 1560

PECOS TX. 79772,

ta Pro Se. MEMO ENDORSED

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

JOSE MOSQUERA PRADO
Petitioner

Vs. Case No.- 09-CR-723-06-LAK

UNITED STATES OF AMERICA
Respondant

Moat mee” Scar ete! et hee ert Nagata

 

MOTION FOR REDUCTION OF SENTENCE PURSUANT 18 U.S.C. 3582(c)(2)

IN LIGHT OF RETROACTIVE AFFECT OF AMENDMENT 782,

 

Comes Now, Petitioner,JOSE MOSQUERA PRADO, acting in Proper
Person (Pro Se} in the above cited action, humble requesting to t
this Honorable Court, Yhe use of his endowed discrotionary au--
thority, and GRANT this motion for Reduction of Sentence pursuant
to 18 U.S.C. 3582(c}(2), In light cf Retroactive effect of Amend—

ment 782 ("Sentence Reduction Minus Two").

Petitioner comes into this Honorable Court for Second time,
due to the fact that the First time the Government opposition ar-
gued tha"was to earlie", and "premature Section 3582 (c)(2) for
motion brought by. defendant, like this petitioner, who would be

elegible for release no earlier than 2017.

 

 
